—Determination unanimously modified in the exercise of discretion and as modified confirmed without costs in accordance with the following Memorandum: Petitioner commenced this proceeding pursuant to Executive Law § 298 seeking to review a final order of New York State Division of Human Rights, which held that petitioner had discriminated against respondent Yvonne Corbett, ordered her reinstated to her job with back pay, and awarded her compensatory damages for mental anguish in the amount of $30,000. The proceeding was transferred to our Court. The parties stipulated to resolution of all issues except petitioner’s argument that the award of damages for mental anguish is excessive. Corbett testified that, after she was terminated from her position, she was embarrassed, depressed, paranoid and concerned about how she would pay her bills. Her only physical symptom was a feeling of weakness, and she never sought medical or psychiatric treatment. In the exercise of our discretion, we *810conclude that the maximum award warranted in the circumstances of this case is $10,000 (see, Matter of City of Fulton v New York State Div. of Human Rights, 221 AD2d 971). Thus, we modify the determination and grant the amended petition in part by reducing the award of damages for mental anguish to $10,000. (Executive Law § 298 Proceeding Transferred by Order of Supreme Court, Erie County, Sconiers, J.) Present— Green, J. P., Lawton, Pigott, Jr., Scudder and Balio, JJ.